Citation Nr: 1130023	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  Jurisdiction of this matter is currently with the RO located in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest until many years following his period of active service, is not shown to be otherwise related to service, including due to in-service noise exposure, and cannot be presumed related to service.  

2.  The Veteran's bilateral tinnitus did not manifest until many years following his period of active service, and is not shown to be otherwise related to service, including due to in-service noise exposure.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Bilateral tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

A letter was sent to the Veteran in November 2007, which informed him of the evidence necessary to establish service connection.  He was notified of what was necessary to establish his claims, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as of the evidence necessary to establish an effective date and a disability rating.  Thus, the letter provided satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his post service VA and private treatment records, his VA examination reports, and his May 2010 Board hearing transcript have been associated with the claims folder and reviewed by the Board.  

The Board observes that the Veteran's service treatment records are unavailable for review, as they were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC). The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While the case law does not lower the legal standard for proving a claim for service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the only portion of the Veteran's service treatment records that are available for review is the October 1957 separation examination report.  It is considered and discussed in the decision, below, along with all other pertinent evidence.  The Board is mindful of the heightened obligation to explain its findings, and has done so in this case.  

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA's duties to notify and assist are met in this case.


Service Connection

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, and tinnitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss is included in the listed chronic diseases in that it is considered amongst other organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must fully consider the lay assertions of record.  See Jandreau, 
492 F.3d at 1377.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Bilateral Hearing Loss & Tinnitus

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385.  The Board recognizes the existence of a current bilateral hearing loss disability in this case.  At the time of the January 2009 VA examination, pure tone thresholds met the requirements of § 3.385.  The VA examination report also shows a current diagnosis of tinnitus.  The question with regard to both of these claims is the etiology of these disabilities.

The Veteran contends that he has hearing loss and tinnitus today as a result of noise exposure during his period of active service.  In particular, the Veteran asserts that he experienced noise during basic training, and then when he was a part of "armor artillery" during his Germany tour.  He reported duties such as gunner and a loader on a half track with full 50 caliber machine guns on the back.  He then was rotated to cook with the artillery unit, thus experiencing noise at a distance.  See hearing transcript at page 3.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) does confirm his military occupational specialty as cook.

As discussed, above, the majority of the Veteran's service treatment records are missing.  The only portion in the claims file besides the DD Form 214 is the October 1957 separation examination.  There is no deficiency in hearing or tinnitus noted on that report.

Following service, many years passed before hearing loss is evident in the record.  In October 2006, the Veteran initially filed this claim.  VA outpatient records dating back to May 2006 are negative as to treatment for hearing loss or tinnitus.  The first notation of these disabilities in medical records is found in the January 2007 VA examination report.  The Veteran does not contend that there are any records missing from the claims file which would establish a hearing loss or tinnitus diagnosis prior to 2007.

Service connection may be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Bilateral hearing loss (other organic diseases of the nervous system) is included in the listed chronic diseases.  See 38 C.F.R. § 3.309(a).  However, as noted above, there is no evidence of hearing loss as defined by 38 C.F.R. § 3.385 until 2007, which is well outside the one year period following the Veteran's 1957 discharge from active service.  Thus, the presumption does not apply in this case.

The 2007 VA examiner confirmed the diagnosis of hearing loss, but made no suggestion as to how or when it initially manifested.  As to the tinnitus, the examiner confirmed the diagnosis and noted the Veteran's report that it manifested five years prior, but provided no opinion as to whether its onset was etiologically related to any aspect of the Veteran's service.  The examiner did make a note that the claims file was not available for her review.  Thus, this report is of little to no probative value as to determine the etiology of the Veteran's hearing loss or tinnitus.

The Veteran's sisters provided handwritten statements documenting their recollection that the Veteran had good hearing before service, but they noted negative changes after his return, with increased difficulty in hearing voices, television and radio.  The Board does not doubt the competency of the Veteran's sisters to make such observations.  Nonetheless, this does not lend support to the notion that the current hearing loss and tinnitus is related to any event of service.

The Veteran also submitted an audiological report and handwritten statement from a private audiologist, dated in September 2007.  The written report, in its entirety, read as follows, "[The Veteran] has a bilateral sensorineural hearing [loss] which likely as not was related to military noise.  Enclosed is his audiogram."  The Board appreciates the examiner's presumably competent opinion.  However, the document is entirely without any noted reasoning or basis.  Thus, it is of very little value as to the matter of the etiology of the Veteran's hearing loss disability.  Its usefulness is primarily in the establishment of a hearing loss disability, which the Board does not dispute.

In January 2009, the Veteran was afforded a new VA examination.  The claims file  was made available to this examiner.  The Veteran's current complaints of tinnitus were noted, and the hearing loss disability was again documented.  As to etiology, the examiner noted the Veteran's "significant history for civilian noise exposure...including working as a welder in factories/plants and oil rigs."  The examiner noted that at the time of the 2007 examination, the Veteran reported that his "hearing difficulty began about eight years prior...Today he reports that the hearing difficulty began months to a year after discharge."  Based upon this, the examiner concluded that the Veteran's "hearing loss and tinnitus are less likely than not related to his history of military noise exposure."  This opinion is problematic in two aspects.  First, the Board has read the 2007 VA examination report and cannot see where the Veteran reported hearing loss manifesting eight years earlier.  Thus, the 2009 examiner's attempt to discredit the Veteran's history based upon inconsistency must be disregarded.  Also, the examiner failed to explain a basis for the negative nexus opinion.  There was no discussion or reasoning provided in the report.  Thus, this is also of very little probative value in this analysis.  

Because these various reports held little value in determining the etiology of the Veteran's hearing loss and tinnitus, the Board remanded the issues for a more complete opinion.  In April 2011, the VA examiner submitted an addendum to the prior reports.  The examiner summarized the Veteran's reported in-service noise exposure, to include maneuvers with big guns, as well as training as a gunner during basic training, and work as a cook during which he prepared meals about 100 yards from the guns.  The examiner then discussed the likelihood of a causal connection between this noise and the Veteran's current disabilities.  The report indicates that "if one takes into account the inverse square law, at a hundred yards the noise would have attenuated so much that a threshold shift would not occur as a result."  Also, the Veteran experienced post-service civilian noise during his career as a welder and work in a warehouse driving trucks.  The Veteran reported that he was required to take periodic hearing tests in his line of work, "which suggests that hazardous noise levels were a part of his work environment."  Based upon these factors, the examiner concluded that the Veteran's "hearing loss and tinnitus are not at least as likely as not a result of military noise exposure, but more likely due to his civilian noise exposure and/or aging."

Because the available evidence as to medical nexus includes several inadequate opinions, and one adequate, yet negative medical opinion, the only competent medical evidence related to the etiology of the Veteran's hearing loss is negative, and there is essentially no positive medical evidence to support the claims.  

The Board recognizes that the Veteran has testified to suffering from hearing loss and tinnitus that was caused by his noise exposure in service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be as probative as the opinion of the competent medical examiner.  The medical examiner has expertise in the area of hearing loss/tinnitus and experience with diagnosis and evaluation of these disabilities.  This examiner has deemed both the Veteran's hearing loss and tinnitus as definitively unrelated to any in-service noise exposure, a finding that is not lay observable.  The greater probative value is given to the medical opinion.

The Board, therefore, finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  Since the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


